Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Smith (Reg. No. 56,702) on July 22, 2022.
The application has been amended as follows: 
Claim 15: (Canceled)
Claim 16: (Canceled)
Claim 17: (Canceled)
Claim 18: (Canceled)
Claim 19: (Canceled)
Claim 20: (Canceled)

Allowable Subject Matter
Claims 1-7, 9-10, 21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach “identifying a parameter associated with a term in one of the set of commands”, “determining a type of the parameter associated with the term”, “replacing the parameter with the type of the parameter and generating a command template for the set of command templates”, “generating first action dataset for transmission to a remote server, the first action dataset based on the set of command templates generated and the set received inputs and application events”, “determining a portion of the first action dataset does not match a portion of a second action data set stored on the remote server by comparing a first action signature generated for the portion of the first action dataset to a second action signature generated for the portion of the second action data set”, “upon determining the portions do not match, merging the portion of the first action dataset into the second action dataset to form a merged action dataset”, and “communicating the merged action dataset to the remote server”; as recited independent claims 1 and 21. Accordingly, independent claims 1 and 21 along with respective dependent claims 2-7, 9-10, and 23-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145